DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 08/30/2021.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's claim submission filed on 07/28/2021 has been entered.

Status of Claims
Claims 7 and 9 have been cancelled.   Claims 1, 4, 10-14, and 16-17 are currently amended.  Claims 1-6 and 10-20, as filed 07/28/2021, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
Regarding the claim interpretation (optional language, non-functional descriptive material, and not positively recited) , Applicant's arguments  and amendments are persuasive. 
Regarding the rejection under 35 USC 101, Applicant argues (pages 10-11 of the Remarks dated 07/28/2021)  that the amended claims are not directed to a method of organizing human activity, because the instant amended claims improve completion of a fund transfer and improve data security. This argument is not persuasive. The instant claims recite a system for selecting a payment account and 
Further regarding the rejection under 35 USC 101, Applicant argues (pages 11-13 of the Remarks) that the instant amended claims recite additional elements and therefore the instant claims are directed to a practical application. Specifically, Applicant argues that the instant claims recites  an improvement in transaction speed [0037] and in automatic maintenance of a token. [0042] The Examiner respectfully disagrees. What is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of a fund transfer, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Further regarding the rejection under 35 USC 101, Applicant argues (pages 13-14 of the Remarks) that the instant amended claims recite unconventional steps (linking the token to an online account, and deactivating the token after a predetermined period of time and therefore eligibility is favored. This argument is not persuasive.  Linking and a token and deactivation of a token based on time do no more than employ a computer as a tool to automate and/or implement the abstract idea. 
Regarding the rejections under 35 USC 112(a) and (b), Applicant argues (pages 15-18 of the Remarks that the rejections under 35 USC 112(a) are overcome. Applicant further argues that the rejections under 35 USC 112(b) are overcome. Applicant's arguments are persuasive, the rejections under 35 USC 112(a) and 35 USC 112(b) are withdrawn.
Regarding the rejection under 35 USC 103, Applicant argues (page 18-21 of the Remarks) that the cited art does not teach or suggest linking a public token to an online account provided by the provider of the account, and receiving an update regarding the online account.  The examiner finds this argument to be moot in view of new grounds of rejection in regards to claims 1, 10, and 16.

Claim Interpretation - “Associated”
The applicant has used to phrase “associated” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”.

Claim Rejections - 35 USC § 101
Claim(s) 1-6 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “payment transfer method”. 
Claim 1 is directed to the abstract idea of “selecting an account for a monetary transaction” which is grouped under “organizing human activity” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “configuring, …, a token database to include a plurality of public tokens associated with a user; receiving, …, rule information for a public token of the plurality of public tokens that associates the public token with two or more entities of the federated fund transfer system; linking, …, the public token of the plurality of public tokens to an online account for the public token, the online account provided by a provider of the public token; generating, …, a rule for the public token of the plurality of public tokens based on the rule information; receiving, …, a transaction request for a transaction that identifies the public token of the plurality of public tokens; selecting, …, the rule  for the public token of the plurality of public tokens from amongst a plurality of rules based on the transaction request; determining, … based on the selected rule, a payment account from the two or more entities associated with the public token for the transaction; -2- 4851-8486-5002.1Atty. Dkt. No. 052873-0639 subsequently and based on the linking, receiving, … from the provider of the public token of the plurality of public tokens, an update regarding the online account; providing, …, an alert regarding the update regarding the online account and prompting a response from the user via the …;  deactivating, …, the public token  after a predetermined period of time following the prompt; and providing, …, a response to the transaction request.” Claims 10 and 16 recite a similar abstract idea. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “a database, a payment transfer system, a sending system, a network interface, a rules engine comprising modules, and a user device”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of selecting an account for a monetary transaction.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of selecting an account for a monetary transaction using computer technology (e.g. a rules engine and modules).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as specific types of data included in the financial transaction request.  These additional elements do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of selecting an account for a monetary transaction.
Dependent claims 2-6, 11-15, and 17-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
32.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	
33.      Claims 1-3, 5-6, 10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150254664 (Bondensen), in view of US 20130238492 (Muthu).

34.     Claims 1, 10, and 16:  Bondensen teaches:  A method comprising: 
configuring, by a payment transfer system in a federated fund transfer system, a token database to include a plurality of public tokens associated with a user; ([0042] tokenization routing database)
receiving, by the payment transfer system, rule information for a [public] token of the plurality of [public] tokens that associates the [public] token with two or more entities of the federated fund transfer system; ([0032], [0036])
linking, by the payment transfer system, the [public] token of the plurality of [public] tokens to an online account for the [public] token, the online account provided by a provider of the [public] token; ([0042] “communicating with the issuing financial institution … to request a token”; [0057] “a shared token may be associated with the account by the issuing financial institution…”)
generating, by the payment transfer system, a rule for the [public] token of the plurality of [public] tokens based on the rule information; ([0036] “limits”)
receiving, by the payment transfer system from a sender system, a transaction request for a transaction that identifies the [public] token of the plurality of [public] tokens; ([0040])
selecting, by the payment transfer system, the rule  for the [public] token of the plurality of [public] tokens from amongst a plurality rules based on the transaction request; ([0062-0065], [0083] “priority or precedence of how limits are applied”)
determining, by the payment transfer system based on the selected rule, a payment account from the two or more entities associated with the public token for the transaction;4851-8486-5002.1Atty. Dkt. No. 052873-0639 ([(0030)] “the same institution or from multiple institutions…” [0032] “determine the best account...”)
subsequently and based on the linking, receiving, by the payment transfer system from the provider of the public token of the plurality of public tokens, an update regarding the online account; ([0048])
providing, by the payment transfer system to a user device associated with the user, an alert regarding the update regarding the online account and prompting a response from the user via the user device; ([0061] “corporate account”)
deactivating, by the payment transfer system, the public token after a predetermined period of time following the prompt; and ([0087] “expense period for token”)
 providing, by the payment transfer system to the sender system, a response to the transaction request. ([0048])
Bondensen further teaches a processor, a rules engine, and a network interface. ([0089-0090])
Bondensen teaches [0027] that the token may be used as a stand in for a user name or a user account number, but does not explicitly teach that the token is a public token. Muthu teaches:
a public token. ([0005], [0026])
It would have been obvious, at the time of filing, to combine the token collaboration network of Bondensen with the public token of Muthu, because Muthu explicitly teaches [0005] the motivation of a  plurality of public tokens useable by the user to send funds to other users and to receive funds from the other users. See MPEP 2143.I.G.

36.     Claims 2 and 20:  Bondensen further teaches: 
wherein the two or more entities include two or more different financial institutions. ( [0030] “same institution or from multiple institutions” [0081].) 

37.    Claims 3, 15 and 19: Muthu further teaches: 
wherein the public token includes one of an email address or a mobile phone number. ([0050])

39.     Claim 5: Muthu further teaches:
wherein the route includes at least one of an email notification and a text message. ( [0051])

    Claim 6:  Bondensen teaches:
wherein the token management information includes expiration information for the public token of the plurality of public tokens, wherein the expiration information includes one of a number of uses with the public token of the plurality of tokens and an amount of time before the public token of the plurality of public tokens expires. ([0062];  [0087] “expense period for the token” ) 

41.     Claims 13 and 14: Muthu further teaches:
wherein the selected set of rules uses as an input an amount of funds transferred in a fund transfer transaction. ([0052]) 

44.       Claims 4, 11 - 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150254664 (Bondensen) in view of US 20130238492 (Muthu) and in  further view of 20130304642 (Campos).

38.     Claim 4: Muthu further teaches:
further comprising receiving token management information including a notification setting regarding the public token of the plurality of public tokens, wherein the notification setting defines [a frequency of providing notifications] and a manner of providing notifications.  (Fig. 5 and [0051],  [0053] “monthly payment”; [0073])
Bondensen in view of Muthu does not explicitly teach, but Campos does teach:
further comprising receiving token management information including a notification setting regarding the public token of the plurality of public tokens, wherein the notification setting defines a frequency of providing notifications… ([0195], [0245]
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the combine the public token funds transfer system including a notification setting of modified Bondensen with the notification frequency and use of sender or  recipient data in rules of Campos, since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the instant claim is obvious over the disclosure of Bondensen and Muthu in view of Campos.

46.       Claim 11:  Neither Bondensen nor Muthu explicitly teach, but Campos does teach:
wherein the selected set of rules uses as an input a recipient included in the request for the financial transaction. ( [0129] [0147] [0240])

47.     Claim 12: Neither Bondensen nor Muthu explicitly teach, but Campos does teach:
wherein the selected set of rules uses an input of a sender included in the request for the financial transaction. ([0047] [0048-0049])

48.     Claim 17:  Neither Bondensen nor Muthu explicitly teach, but Campos  does teach:
further comprising: receiving, by the processor, an indication of a payment to the user, wherein the indication includes an indication of the public token, an amount of received funds, a sender, and a sent fund transfer date;  selecting, by the processor, the rule associated with the indicated one public token; applying, by the processor, the rules associated with the indicated one public token; causing, by the processor, a debit to at least one of the first account and the second account based on application of the rules, wherein the selected rule determines which of the first account and the second account is debited based on at least one of the amount of received funds, the sender, and the sent transfer date. ([0287]  [0040]  [0088]  [0250])

49.     Claim 18: Neither Bondensen nor Muthu explicitly teach, but Campos does teach:
wherein the selected rule defines which of the first account and the second account is credited based on at least one of the amount of funds, the recipient, and the fund transfer date. ( 0129])



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20150254664 (Bondensen) a single token for use by a plurality of users on one or more of the payment devices of each user. [0032] “Specific tokens, in some embodiments, may be tied to a single user account, but in other embodiments, may be tied to multiple user accounts, as will be described throughout this application. In some embodiments a single tokens could represent multiple accounts, such that when entering into a transaction the user may select the token (or digital wallet associated with the token) and select one of the one or more accounts associated with the token in order to allocate the transaction to a specific account. In still other embodiments, after selection of the token by the user the system may determine the best account associated with the token to use during the transaction (e.g., most cash back, most rewards points, best discount, or the like). In addition, the tokens may be associated with a specific digital wallet or multiple digital wallets as desired by the institutions or users. [0057] “…in the case of a retail client, the token may be associated with an account of the administrator (e.g., parents may associate the tokens with one or more accounts owned by the parents) and/or an account of another user 2 within the collaborative group of users 2. In some embodiments, the token may be associated with multiple accounts that may be debited or charged equally, or charged based on assigned limits, when a transaction is entered into by one or more of the collaborative group of users 2”
US 6993658 (Engberg) teaches a user token server.
US 9996835 (Dill) teaches (col. 26 lines 4-21) “In some embodiments, if the issuer computer 170 fails to respond to a token request (for individual or bulk requests) in the instances of issuer token provisioning, then the token request to the token requestor 204 may be declined. For example, the token requestor 204 may receive a notification informing the token requester that an issuer timeout has occurred.” 
US 20160277413 (Ajitomi) “(Step 30) The access to the private API fails. That is, since the communication device 201 is connected to the first network 501 and the access is to the private API of the target device 301 in the second network 601, the communication fails (ends with timeout). For this reason, the client of the communication device 201 transmits a token issuance request to the token issuer 112 of the access permission device 101 over the first network 501. The token issuance request is made to contain a refresh token for the private API.”
US 20170068952 (Brockman) teaches FIG. 9 and  [0120] “Each payment credential 902 may be associated accompanied by one or more toggle switches 914. The toggle switches may enable the user to modify the parameters associated with the token. In some embodiments, the toggle switches indicate the current status of the parameter and also indicate the modification of the parameter either in response to receiving an input from the user, or in response to automatic modifications by the systems. For example, the toggle switches 914 may be configured to activate and/or deactivate the financial instrument in response to receiving user input and thereby indicating the availability of the payment credential for use in transactions. As another example the toggle switches may be used to indicate if the payment credential is directed to online transactions, in-store transactions or both. In response to an input from the user the system may transform one type of payment credential into another by modifying the token identifiers and the like. In some embodiments, the system enables the user to modify one or more parameters, characteristics, limits and the like associated with the payment credentials, delete payment credentials and add payment credentials through the integrated interface. In this regard the system establishes communication channels with the storage locations, entity databases and external systems and transmits control signals, in real time, to cause the respective systems to update the relevant data. For example, if the user modifies a particular payment credential, resident on an auxiliary device via the integrated interface of a primary user device, the system automatically updates the information on the auxiliary device so that the changes are reflected, in real time, when the user initiates a purchase with the auxiliary device. Continuing with the example, the system may also update the payment credential information in entity databases and user devices (of both the user and indirect users) of entities and users that are either associated with the payment credential or that the payment credential has been shared with. In some embodiments the updating of payment credential information is automatic while in other embodiments it is done in response to a request from a user.”
US 20090132808 (Baentsch) [0103] “If the user does not confirm that the transaction information displayed on the hardware device display 210 is correct, the method is continued with step 870. … The non-confirmation of the transaction can be invoked actively by the user, … or passively, for example, if the hardware device 130 does not receive a confirmation within a predefined timeout period.”
US 20100306668 (Williams) [0021] “As long as the authentication token 120 is available and exists, the web server 109 can handle subsequent requests to the web-based application 108 without having the user reenter the login identifier and password. However, various occurrences and/or user actions may erase or invalidate the authentication token 120. In some embodiments, the server computer 102 may maintain a timeout policy with which the web server 109 may determine whether the authentication token 120 is valid or expired. In particular, the timeout policy may specify a limited lifetime for the authentication token 120. The web server 109 may compare the age of the authentication token 120 with the limited lifetime specified by the timeout policy. If the age of the authentication token 120 is less than the limited lifetime specified by a timeout policy, then the web server 109 may deem the authentication token 120 to be valid. If the age of the authentication token 120 is greater than the limited lifetime specified by the timeout policy, then the web server 109 may deem the authentication token 120 to be expired and invalid.”
US 20040044866 (Casazza) “Yet another way to invalidate user session data in the global data cache is to provide an authorization token to the user that includes a timeout value, and when the timeout value is exceeded, the user session is terminated.”
US 9928490 (Vancini) teaches a funds transfer method including rules. 
US 10235668 (Ellis) teaches a mobile wallet that can aggregate receipts from both mobile wallets, email, and other. 
US 20150019419 (Suzukake) teaches a money transfer method having multiple funding sources. 
US 20160125408 (Crawford) teaches FIG 4H and [0047] the use of a mathematical operator with respect to fund amount to determine a designated recipient in a fund transfer rule. 
US 20130036048 (Campos) teaches a system for payment via electronic wallet. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
/ERIC T WONG/Primary Examiner, Art Unit 3692